Citation Nr: 0627055	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an anxiety disorder to 
include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to May 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The Board remanded this case 
back to the RO for additional development in June 2003.

In its remand, the Board highlighted both the March 2003 VA 
examination report, which revealed a diagnosis of PTSD in the 
first instance, and the fact that the veteran did not appear 
to have claimed service connection for PTSD.  The veteran and 
his representative were permitted to file a separate claim 
for PTSD, or to expand the certified issue on appeal, during 
the time of Remand development.  The veteran elected to 
expand the issue now on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from April 1969 to July 
1969, and in a direct combat support operation in the coastal 
waters of the Republic of Vietnam from November 1969 to 
January 1970.  His awards and citations do not indicate 
involvement in combat.  The veteran's service records show 
that, from April 1969 to July 1969, he was assigned to 1st 
Searchlight Battery, 3rd Marine Div., as a field radio 
operator and, from November 1969 to January 1970, was 
reassigned to the 3rd Marine Div. from the 9th MAB.  

The Board notes that the last VA examination of record 
preceded both the Board's June 2003 remand and the submission 
of the veteran's in-service stressors to the United States 
Center for Research of Unit Records (CRUR).  The VA examiner 
diagnosed PTSD based on stressors as related by the veteran.  
The veteran told the examiner in 2003 that when in the 
service, he spent 12 to 13 months in Vietnam where he 
functioned as both a searchlight operator and a forward 
artillery observer.  According to the examination report, the 
veteran told the examiner that his unit was shot at just 
about every day, an average of three times per day.  Daily 
the veteran was not only subjected to enemy fire, but also 
witnessed numerous individuals being wounded.  He could not 
recall anyone actually being killed. 

The CRUR, however, verified that in April 1969, the 1st 
Searchlight Battery, 3d Marine Div., encountered three 
incidents of enemy fire, and in May 1969, the unit 
encountered three incidents of enemy fire and two incidents 
of enemy rockets firing.  There were no casualties among the 
unit in that two-month period, but for three wounded in 
action from the rocket attacks.

Subsequent to the March 2003 VA examination, there has been 
additional psychiatric outpatient notes noting a "positive 
screen" for PTSD, but resulting in anxiety as the disorder 
found.  A differential diagnosis is indicated.

Finally, while this matter has been undergoing development, 
additional guidance has been provided by the United States 
Court of Appeals for Veterans Claims (Court) concerning 
notice and development provisions.  In view of that guidance, 
additional notice will be provided.

Accordingly, the case is REMANDED for the following action:

1. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the recent 
decision of the Court in Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Appellant should be scheduled for a VA 
psychiatric examination to ascertain a 
differential diagnosis for any psychiatric 
pathology currently present.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  After reviewing the record 
and examining the veteran the psychiatrist 
should enter a differential diagnosis as 
to current psychiatric pathology found.  
If PTSD is found, the stressors identified 
as sufficient to sustain the diagnosis.  
If other psychiatric pathology is found, 
it should be indicated whether there is an 
etiological relationship to service.  If 
psychiatric pathology found is unrelated 
to service, that too should be noted.

3. Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for an anxiety disorder to include PTSD.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the October 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



